Case 2:16-cv-06411-DRH-AYS Document 42 Filed 06/05/20 Page 1 of 1 PageID #: 217

                                                       U.S. Department of Justice


                                                       Tax Division
Trial Attorney: Harris J. Phillips                     Please reply to:   Civil Trial Section, Central Region
Attorney’s Direct Line: 202-616-1906                                      P.O. Box 7238
Fax No.: 202-514-6770                                                     Washington, D.C. 20044
Harris.J.Phillips@usdoj.gov
REZ:RSC:HJPhillips
DJ 5-52-20193
CMN 2017100350                                        June 5, 2020

 VIA ECF FILING

 The Honorable Denis R. Hurley
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

         Re:     Proposed final judgment
                 Estate of Richard Siegal v. United States, Case No. 2:16-cv-06411 (E.D.N.Y.)

 Dear Judge Hurley:

          On June 5, 2020, the Court entered an order seeking clarification of the interest rate that
 applies to the proposed final judgment that the parties had previously submitted. Attached to this
 letter please find a revised proposed final judgment that supplies the requested statutory
 reference.

                                                      Respectfully submitted,

                                                      /s/Harris J. Phillips
                                                      HARRIS J. PHILLIPS
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
